DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record fail to teach or render obvious transmitting a TA reference signal to setup indirect GF UL transmissions and then further adjusting timing advance parameters and updating the TA parameter based on an adjustment message.  Claims 3-4 and 9-10 respectively depend upon claims 2 and 8 and therefore would also be allowed.
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record fail to teach or render obvious transmitting a TA reference signal to setup indirect GF UL transmissions and then further adjusting timing advance parameters and updating the TA parameter based on an adjustment message.  Claims 15 and 19 respectively depend upon claims 14 and 18 and therefore would also be allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 7, 11-13, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al US (20190254052).
Regarding claim 1, Liu et al teaches a method comprising: receiving, by a user equipment (UE) from a base station, a timing advance (TA) instruction indicating a TA option (see paragraphs [0047]-[0051], the network device may send the TA information in the second subframe following the first subframe in which the terminal device sends TA request information), wherein the TA option indicates direct initial grant-free (GF) uplink (UL) data transmissions (see paragraphs [0051]-[0056], grant free transmissions are sent directly between terminal device and network device which include TA information); and performing, by the UE to the base station, an initial GF UL data transmission based on the TA instruction without transmitting TA reference signaling for updating a TA parameter of the UE (see paragraph [0057], the terminal device transmits location information on the uplink resource on a grant free transmission to the network device).
Regarding claims 5, 11, 16 and 20, Liu et al teaches, further comprising: performing, by the UE to the base station, a second initial GF UL data transmission with a TA reference signal based on UE measurement conditions (see paragraph [0019], link loss for the terminal device is determined); receiving, by the UE from the base station, a TA adjustment message (see paragraph [0020], TA adjustment can be performed); updating, by the UE, the TA parameter based on the TA adjustment message; and  HW 85267977US08-44-performing, by the UE to the base station, a third initial GF UL data transmission without transmitting TA reference signaling for updating the TA parameter (see paragraphs [0020]-[0023]).  
(see paragraph [0148]).  
Regarding claim 7, Liu et al teaches a method comprising: transmitting, by a base station to a user equipment (UE), a timing advance (TA) instruction indicating a TA option (see paragraphs [0047]-[0051], the network device may send the TA information in the second subframe following the first subframe in which the terminal device sends TA request information), wherein the TA option indicates direct initial grant-free (GF) uplink (UL) data transmissions (see paragraphs [0051]-[0056], grant free transmissions are sent directly between terminal device and network device which include TA information); and receiving, by the base station from the UE, an initial GF UL data transmission based on the TA instruction without receiving TA reference signaling for updating a TA parameter of the UE (see paragraph [0057], the terminal device transmits location information on the uplink resource on a grant free transmission to the network device).  
Regarding claim 13, Liu et al teaches a user equipment (UE) comprising: a processor; and a non-transitory computer-readable storage medium storing programming to be executed by the processor, the programming comprising instructions for: receiving, from a base station, a timing advance (TA) instruction indicating a TA option (see paragraphs [0047]-[0051], the network device may send the TA information in the second subframe following the first subframe in which the terminal device sends TA request information), wherein the TA option indicates direct initial grant-free (GF) uplink (UL) data transmissions (see paragraphs [0051]-[0056], grant free transmissions are sent directly between terminal device and network device which include TA information); and performing, to the base station, an initial GF UL data (see paragraph [0057], the terminal device transmits location information on the uplink resource on a grant free transmission to the network device).   
Regarding claim 17, Liu et al teaches a base station comprising: a processor; and a non-transitory computer-readable storage medium storing programming to be executed by the processor, the programming comprising instructions for: transmitting, to a user equipment (UE), a timing advance (TA) instruction indicating a TA option (see paragraphs [0047]-[0051], the network device may send the TA information in the second subframe following the first subframe in which the terminal device sends TA request information), wherein the TA option indicates direct initial grant-free (GF) uplink (UL) data transmissions (see paragraphs [0051]-[0056], grant free transmissions are sent directly between terminal device and network device which include TA information); and receiving, from the UE, an initial GF UL data transmission based on the TA instruction without receiving TA reference signaling for updating a TA parameter of the UE (see paragraph [0057], the terminal device transmits location information on the uplink resource on a grant free transmission to the network device).    




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478